PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
33United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,933
Filing Date: 19 Jun 2018
Appellant(s): SCHAAF et al.



__________________
Alan E. Schiavelli (32,087)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The Office Action on page 2 item 5 includes an inadvertent error that listed claim 11 as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bo MOLLSJӦ (“EP 0756683 B1 hereinafter “Bo”) in view of Seton-Anderson (US 2010/0025986 hereinafter Seton) and further in view of Benson et al. (US 5,181,752 hereinafter “Benson”). The rejection to claim 11 over Bo in view of Seton and further in view of Benson has been withdrawn and corresponds with the Appellant’s arguments in the appeal brief on pages 15-16.

 (2) Response to Argument

Claims 1-5, 10, 12-13, and 16 are patentable under 35 U.S.C. §103 over EP 0756683 B1 to Bo MOLLSJӦ (“EP ‘683”) in view of U. S. Patent Application Publication No. 2010/0025986 A1 to Seton-Anderson and to U.S. Patent No. 5,181,752 to Benson et al.

	Claims 1-5, 10, 12-13, and 16-19:

Appellant Argues:
	“The rejected claims relates to a sliding sleeve for axially sliding onto an expanded end of an all-plastic pipe…
EP ‘683 relates to a coupling for plastic pipes…On the other hand, the Seton-Anderson publication relates to a hose fitting. The coupling of EP ‘683 is intended for plastic pipes, not hoses, while Seton Anderson is intended for hoses not plastic pipes…
Given these distinctions…there would not have been any apparent reason to combine the disparate teachings of EP ‘683 and Seton-Anderson.”
See Appeal Brief Pages 3-7

The Examiner respectfully disagrees with the Appellant’s arguments because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The Appellant’s finding of EP ‘683 that relates to couplings, i.e. “pipes which are sufficiently soft to be widened and bent but cannot be bent easily as the products which are commonly identified as hose.” attempts to improperly limit the combination of EP ‘683 and Seton-Anderson. However, one of ordinary skill in the art would have 
Accordingly, Appellant has failed to provide reasonable evidence that the combination of EP ‘683 and Seton-Anderson would have been improper. Therefore, the Appellant’s arguments are unpersuasive. 

Appellant Argues:
	“Moreover, even assuming, arguendo, that one of ordinary skill in the art would have some apparent reason to combine these teachings, even the combination would not have suggested that the internal surface of the sliding should be configured to decrease a force required for sliding the sliding sleeve onto an expanded end of an all-plastic pipe or of a plastic composite pipe…
A teaching to increase the frictional contact in Seton-Anderson would not provide any reason to modify the locking ring of EP ‘683 to decrease a force required for sliding the locking ring”
See Appeal Brief Page 7

The Examiner respectfully disagrees because in the latest Office Action filed on 6/29/2021, hereinafter Office Action, on pages 4-5 that Seton-Anderson also teaches in 
Accordingly, Appellant attempts to limit the teachings of Seton-Anderson to only [0031] regarding increasing frictional force when the Examiner clearly identified [0030] of Seton-Anderson teaching decreasing frictional force on pages 4-5 of the Office Action. Therefore, the Appellant’s arguments are unpersuasive. 

Appellant Argues:
	“The office action alleges that “Benson teaches a surface roughness of a sleeve in a range of 64 to 128 micro-inches which equals to 1.62 µm to 3.25 µm (in 4:56-68 and 5:1-4)” …
	The Benson et al. patent…There is absolutely no apparent reason why one of ordinary skill in the art would have combined the teachings of Benson et al. with either EP ‘683 or Seton-Anderson, much less with both EP ‘683 and Seton-Anderson.
Moreover, in Benson et al., only a relatively small portion of the inner surface 36 of the swage ring 24 is provided with a roughened or irregular surface area…Therefore, Benson et al. patent does not disclose a sliding sleeve in which the entire internal surface of the sliding sleeve has an average roughness value Ra in a range from 1 µm to 1000 µm…there would not have been a reason to the entire internal surface of the sliding sleeve has an average roughness value Ra in a range from 1 µm to 1000 µm…

See Appeal Brief Pages 7-9

The Examiner respectfully disagrees with the Appellant’s arguments because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The Appellant’s construction of Benson et al. to EP ‘683 in view of Seton-Anderson attempts to bodily incorporate features of Benson et al. that were not relied upon. The Examiner relied on Seton-Anderson for the teachings of the entire internal surface area of a sliding sleeve to include a surface roughening and configured to decrease a frictional force which can be found in the Office Action on pages 3 and 4 item 6. Further, the Examiner relied on Benson et al. for teaching a surface of a sliding sleeve with an average surface roughness of 1.62 µm to 3.25 µm which falls between the required range of 1 µm to 1000 µm of claim 16. As a result, the Examiner found Benson et al. that taught a surface roughness capable of being machined and being between the claimed values of 1 µm to 1000 µm. Therefore, Benson et al. would have 
Further, the Appellant’s specification fails to show the criticality of the average roughness value Ra in a range from 1 µm to 1000 µm and relied on comparing values in Table 1 of the specification on page 15 to show unexpected results. However, one of ordinary skill in the art would recognize that Table 1 shows that higher Ra and Rz values would decrease the Pressing force rather than having critical values from 1 µm to 1000 µm. For example, the comparison between Comparative example 1 and Comparative example 2 led to less Pressing force because of higher Ra and Rz values. Evidently from Table 1, values less than the claimed value of 1 µm produced the same result of reduced Pressing force when compared to lower values of Ra and Rz. Therefore, the advantageous result of increasing surface roughness to decrease frictional force as disclosed in [0030] of Seton-Anderson that taught reducing the surface contact area to decrease frictional force would have been expected. 
	Accordingly, Appellant has failed to provide reasonable evidence that the combination of EP ‘683 in view of Seton-Anderson and Benson et al. would have been improper. Therefore, Appellant has not shown credible utility for the claimed invention.

Appellant Argues:
	“The presently claimed invention also achieve advantageous results that would not have been expected from EP ‘683…As evidenced by Table 1 on page 15 of 
For these reasons, the presently claimed invention is patentable over EP ‘683 in view of Seton-Anderson and Benson et al.”
See Appeal Brief Pages 9-10

The Examiner respectfully disagrees with the Appellant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s arguments were directed only to EP ‘683 while the Examiner in the Office Action on pages 3 and 4 item 6 relied on teachings from Seton-Anderson and Benson et al.
Accordingly, Appellant’s arguments attempt to individually attack EP ‘683 are unpersuasive. 

Claim 2:

Appellant Argues:
	“Claim 2 recites that the internal surface of the sliding sleeve has an average roughness value Ra 3 in a range from 3 µm to 1000 µm …that would not have been 
See Appeal Brief Page 10

The Examiner respectfully disagrees with the Appellant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s arguments were directed only to EP ‘683 while the Examiner relied on the prior arts Seton-Anderson and Benson et al. for the teachings of the surface roughness and values and not only on EP ‘683. Therefore, the combination of EP ‘683, Seton-Anderson, and Benson et al. would have suggested to one of ordinary skill in the art to have an average roughness value in the range of 3 µm to 1000 µm. This can be found in the Office Action filed on pages 3-5 item 6. 
Further, the Appellant’s specification fails to show the criticality of the average roughness value Ra in a range from 3 µm to 1000 µm and relied on comparing values in Table 1 of the specification on page 15 to show unexpected results. However, one of ordinary skill in the art would recognize that Table 1 shows that higher Ra and Rz values would decrease the Pressing force rather than having critical values from 3 µm to 1000 µm. For example, the comparison between Comparative example 1 and Comparative example 2 led to less Pressing force because of higher Ra and Rz values. As evidence from Table 1, values less than the claimed value of 3 µm produced the 
Accordingly, Appellant has failed to provide sufficient evidence against the combination of EP ‘683, Seton-Anderson, and Benson et al. in regard to claim 2. Therefore, the Appellant’s arguments are unpersuasive.  

Claim 3:

Appellant Argues:
	“Claim 3 recites the internal surface of the sliding sleeve has an average roughness value Ra in a range from 5 µm to 1000 µm.
	Apparently with respect to claim 3, the Examiner alleges “[w]hile Benson do not expressly disclose the surface roughness in a range from 5 µm to 1000 µm; the surface roughness may be determined through the use of routine experimentation…suited to the intended use and desired parameters.” This allegation is in error.
	In the first place. The Examiner…alleges one of ordinary skill in the art would ignore the range of 1.62 µm to 3.25 µm and instead choose a higher surface roughness. There is no basis in Benson et al. ignore the range of 1.62 µm to 3.25 µm.
	Moreover, the purpose of the roughened areas 42, 44 in Benson…was not recognized in Benson et al. to be a result-effective variable for reducing pressing force 
	Additionally, as noted above, Benson et al. does not disclose a sliding sleeve in which the entire internal surface of the sliding sleeve has an average roughness…” the remaining surfaces 36, 38 of the swage ring 24, and the coupling body 26, respectively, have an average arithmetical roughness of between 16 to 32 microinches or finer.”
	See Appeal Brief Pages 10-12

The Examiner respectfully disagrees with the Appellant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	The Appellant’s argument that routine optimization is in error, there is no basis in Benson et al. ignore the range of 1.62 µm to 3.25 µm, and the surface roughness of Benson et al. was not a result-effective variable, however, the Examiner relied on the combination including Seton-Anderson for teaching the entire internal surface to have a surface roughness in order to increase the frictional force as disclosed in [0031] or decrease the frictional force as disclose in [0030] of Seton-Anderson. Therefore, the combination of Seton-Anderson and Benson et al. would have suggested to one of ordinary skill in the art that the surface roughness was a result-effective variable and increasing the surface roughness to reduce surface area contact as taught by Seton-
Further, the Appellant’s specification fails to show the criticality of the average roughness value Ra in a range from 5 µm to 1000 µm. Table 1 of the specification on page 15 show desired values below 5 µm such as 1.3 µm and 3.8 µm as compared to smooth surfaces of 0.5 µm and 0.8 µm. Therefore, the range from 5 µm to 1000 µm does not demonstrate the specific criticality since values less than 5 µm achieve the same desired results of reduced pressing force. It appears on pages 14 and 15 of the specification regarding the measurements and results that having a higher surface roughness decreases the pressing force by reducing the surface contact area as compared to a smooth surface having a higher surface area, however, such a conclusion can be found in [0030] of Seton-Anderson that teaches reducing the surface contact area to decrease frictional force. 
Accordingly, Appellant’s arguments attempt to individually attack Benson et al., ignore the teachings of Seton-Anderson, and failed to show criticality of the claimed surface roughness values. Therefore, Appellant’s arguments are unpersuasive. 

Appellant Argues:
	“Finally, the sliding sleeve set forth in claim 3 achieves advantageous results that would not have been expected from EP ‘683…There is nothing in EP ‘683 that would have suggested this result to be expected.”
See Appeal Brief Page 12

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s arguments were directed only to EP ‘683 while the Examiner in the Office Action on pages 3-5 item 6 relied on teachings from Seton-Anderson and Benson et al.
Accordingly, Appellant’s arguments attempt to individually attack EP ‘683 are unpersuasive. 

Claims 4 and 5:

Appellant Argues:
	“Claims 4 and 5 are patentable…
	Claims 4 and 5 recite an averaged roughness depth Rz of the internal surface of the sliding sleeve…
	None of the references applied by the Examiner mention the averaged roughness depth Rz of the internal surface of whatever part of the Examiner equates to a sliding sleeve. Therefore, there is no basis to conclude the averaged roughness depth Rz of the internal surface is a result effective variable and no reason for one of ordinary skill in the art to optimize the averaged roughness depth Rz of the internal surface.

See Appeal Brief Pages 12 and 13

The Examiner respectfully disagrees with the Appellant’s arguments because the Appellant’s specification fails to provide the relationship between the average surface roughness Ra and the average roughness depth Rz. It is important to understand the relationship between Ra and Rz which can be found at https://www.mmsonline.com/columns/surface-texture-from-ra-to-rz that describes “Ra is calculated by an algorithm that measures the average length between the peaks and valleys and the deviation from the mean line on the entire surface within the sampling length. Ra averages all peaks and valleys of the roughness profile and then neutralizes the few outlying points so that the extreme points have no significant impact on the final results.” in paragraph 3 and “Rz averages only the five highest peaks and the five deepest valleys—therefore extremes have a much greater influence on the final value.” in paragraph 4. Further, the website discloses rules of thumb to using a ratio range for Rz-to-Ra of “4-to-1 to 7-to-1” and “possibly as high as 20-to-1” in paragraph 6. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the variable Ra had a direct relationship with Rz and the Examiner maintains the position in the Office Action on page 5 item 7 that Rz 
In response to Appellant’s arguments regarding the advantageous results of Table 1 of the applicant’s specification, however, the specification fails to show the criticality of the average roughness depth Rz in a range from 5 µm to half the average wall thickness of the sliding sleeve or 10 µm to 2000 µm. Table 1 of the specification on page 15 show a desired value below the claimed value of 10 µm such as 7 µm in Example 1 as compared to smooth surfaces of Comparative example 1 having 2.2 µm and Comparative example 2 having 3.5 µm. Therefore, the specification would not have suggested to one of ordinary skill in the art that the claimed range of 10 µm to 2000 µm or the range from 5 µm to half the average wall thickness of the sliding sleeve would have unexpected results. It appears on pages 14 and 15 of the specification regarding the measurements and results, a higher surface roughness depth Rz decreases the pressing force by reducing the surface contact area as compared to a smooth surface having a higher surface area, however, such a conclusion can be found in [0030] of Seton-Anderson that also teaches reducing the surface contact area to decrease frictional force.
Accordingly, Appellant’s arguments attempt to limit the scope of surface roughness Ra taught by Seton-Anderson and Benson et al. because of an inexplicit use of the term roughness depth Rz. However, the evidence provided above shows that Ra and Rz were directly related. Therefore, the Appellant’s arguments are unpersuasive.

Claim 10:

Appellant Argues:
	“Claim 10 is patentable…
	While claim 10 does not recite “in this order” …in order for the support body to be inserted into the expanded end of the pipe, the end of the pipe must be already expanded…
	EP ‘683 does not describe first expanding the end of the pipe 15 and then inserting the conical end 13 of the coupling into the expanded end…EP ‘683 does not disclose “inserting the support body of the connecting element into the expanded end of the all-plastic pipe or of the plastic composite pipe” as presently claimed.”
See Appeal Brief Pages 13-15

The Examiner respectfully disagrees with the Appellant’s arguments because claim 10 in line 3 recite “support body provided with circumferential ribs” and in line 5 recites “inserting the support body of the connecting element into the expanded end” which is satisfied by EP ‘683 at the end of pipe 15 of EP ‘683 would be first expanded by the conical portion at 13 before the support body at 12 with external ribs 14 would be considered inserted into the pipe 15. See the Office Action on page 3 where the Examiner relied on the portion at 12 as the support body having external ribs 14.
 The Appellant’s arguments improperly interpreted the conical portion at 13 of EP ‘683 as the support body because the support body includes the circumferential ribs as 
Accordingly, Appellant has failed to interpret the requirements of claim 10 and the Appellant’s arguments are unpersuasive. 

Claim 12:

Appellant Argues:
	“Claim 12 is patentable for the reasons provided…
	Even assuming…the Examiner ignores the fact claim 12 depends from claim 1…Claim 1 requires the entire sliding sleeve is made of an elastically deformable polymeric material and the internal surface of the sliding sleeve has an average roughness value Ra in a range from 1 µm to 1000 µm…Therefore, no matter how the locking ring of EP ‘683 is made, it clearly does not have the structure required by claim 12.”
See Appeal Brief Pages 16-17

The Examiner respectfully disagrees with the Appellant’s arguments because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Accordingly, Appellant has failed to provide sufficient evidence against the combination of EP ‘683, Seton-Anderson, and Benson et al. in regard to claim 12. Therefore, the Appellant’s arguments are unpersuasive.  

Claims 18 and 19 are patentable under 35 U.S.C. §103 over EP ‘683 in view of Seton and Benson and further in view of U.S. Patent No. 6,715,800 to Hennig.

Appellant Argues:
	“Claims 18 and 19 depend from claims 1 and 2…
	Claims 18 and 19 further recite that the entire sliding sleeve is made of crosslinked polyethylene.
	The Examiner…the Examiner alleges “Hennig teaches a clamping sleeve made of cross-linked polyethylene (Fig. 1, 14 and in 1:53-59 discloses the clamping sleeve made of cross-linked polyethylene).” This allegation is in error…

	Therefore, Henning does not disclose that the sleeve is made of crosslinked polyethylene (PE-X).
	The selection of materials…This neither disclosed or suggested by EP ‘683, which discloses that the pipe coupling can “be used for pipes of crosslinked polyethylene,” and the “lock ring 16 preferably consist[s] of polyamide,” or by Seton, Benson and Hennig.”
See Appeal Brief Pages 17-19

The Examiner respectfully disagrees with the Appellant’s arguments because the Office Action in pages 7-8 item 11 shows the Examiner relied on 1:53-59 of Hennig which recites the following:
“In the case of crosslinked polyethylene (PE-X), which is a particularly suitable material for clamping sleeve connectors”
The Examiner interpreted “for clamping sleeve connectors” to include more than just the pipe such as the sleeve 14 which makes up the clamping connector shown in Fig. 1 of Hennig. It appears the Appellant ignores this finding and directs the attention to 1:48-59 of Hennig and concludes that only the pipe is made of crosslinked polyethylene. Therefore, the teaching of crosslinked polyethylene for clamping sleeve connectors of Hennig would have suggested to one having ordinary skill in the art to have modified the plastic sleeve of EP ‘683 which is part of the connector to be made of crosslinked 
Further, the Examiner provided in the Office Action on page 8 that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It was also noted that cross-linked polyethylene has benefits such as corrosion resistance, lightweight, pliable and durability as described in https://polyexcel.com.br/en/product-news/cross-linked-polyethylene-advantages-and-applications/. The Appellant does not provide any arguments to this finding. Therefore, the Examiner believed the teachings of Hennig in addition to the evidence found at https://polyexcel.com.br/en/product-news/cross-linked-polyethylene-advantages-and-applications/ that it would have been obvious to one of ordinary skill in the art to have modified the plastic pipe of EP ‘683 in view of Seton-Anderson to be made of cross-linked polyethylene.
Accordingly, Appellant attempts to narrow the teachings of Hennig that only the pipe was made of cross-linked polyethylene and has failed to provide sufficient evidence against https://polyexcel.com.br/en/product-news/cross-linked-polyethylene-advantages-and-applications/ that taught cross-linked polyethylene was a known material having advantages such as corrosion resistance, lightweight, pliable and durability. Therefore, the Appellant’s arguments are unpersuasive. 

Claims 6-9, 16 and 22 are patentable under 35 U.S.C. §103 over EP ‘683 in view of Seton-Anderson.

Appellant Argues:
	“Claim 16 relates to a sliding sleeve…
	As noted above, EP ‘683 “relates to a coupling for plastic pipes…cannot be bent as easily as the products which are commonly identified as hose.” On the other hand, the Seton-Anderson publication relates to a hose fitting. The coupling of EP ‘683 is intended for plastic pipes, not hoses…
	Given these distinctions…there would not have been any apparent reason to combine the disparate teachings of EP ‘683 and Seton-Anderson…
	A teaching to increase frictional contact in Seton-Anderson would not provide any reason to modify the locking ring of EP ‘683…
	Moreover, the purpose of roughening in Seton-Anderson is to increase the frictional contact…Therefore, Seton-Anderson does not recognize the claimed variable to be a result-effective variable to achieve the presently claimed result.
	For these reasons, claims 6-9, 16 and 22 are patentable over EP ‘683 in view of Seton.”
See Appeal Brief Pages 19-23

The Examiner respectfully disagrees with the Appellant’s arguments because the Appellant repeats the same arguments in the Appeal Brief on pages 3-10 under the following heading:

“Claims 1-5, 10, 12-13, and 16 are patentable under 35 U.S.C. §103 over EP 0756683 B1 to Bo MOLLSJӦ (“EP ‘683”) in view of U. S. Patent Application Publication No. 2010/0025986 A1 to Seton-Anderson and to U.S. Patent No. 5,181,752 to Benson et al.
Claims 1-5, 10, 12-13, and 16-19:”
	
	The Examiner’s response can be found above on pages 3-9 which maintains the position that the Appellant’s arguments are unpersuasive. 

Claims 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘683 B1 in view of Seton-Anderson and further in view of Hennig.

Appellant Argues:
	“Claims 17, 20 and 21 ultimately depend from claim 16…
	However, it appears Henning is referring to the pipe being made of crosslinked polyethylene, not the clamping sleeve…
	For these reasons, claims 17, 20 and 21 are patentable over EP ‘683 in view of Seton and further in view of Hennig.”
See Appeal Brief Pages 24 and 25

The Examiner respectfully disagrees with the Appellant’s arguments because the Appellant repeats the same arguments in the Appeal Brief on pages 17-19 under the following heading:

“Claims 18 and 19 are patentable under 35 U.S.C. §103 over EP ‘683 in view of Seton and Benson and further in view of U.S. Patent No. 6,715,800 to Hennig.”
	
Therefore, the Examiner maintains the position provided above in the Examiner’s Answer on pages 19-21 which maintains the position that the Appellant’s arguments are unpersuasive

Claims 6, 8, 9, 11 and 16 are patentable under 35 U.S.C. 103 over U.S. Patent No. 4,305,608 to Stuemky et al.

Appellant Argues:
	“The Stuemky et al. patent discloses a coupling for a flexible hose including a ferrule with ribs longitudinally oriented to pinch the hose after crimping. Based on the dimensions at column 4, lines 25-28, the ribs appear to have a depth (Height-2.0mm) more than half of the wall thickness (O.D. 27.9mm – I.D. 24.1 mm= 3.8mm). Thus, rather than suggesting the presently claimed invention, this patent actually teaches away from the presently claimed invention.”
See Appeal Brief Page 26

The Examiner respectfully disagrees with the Appellant’s arguments because column 4, lines 25-28 of Stuemky et al. only provides an example and does not limit the sleeve to those dimensions. Further, half of 3.8mm is 1.9mm, therefore, 2mm of depth 
Accordingly, Appellant narrowly interprets column 4, lines 25-28 of Stuemky et al. as fixed values. Therefore, the Appellant’s arguments are unpersuasive. 

Appellant Argues:
	“Moreover, since the purpose of the longitudinally oriented ribs of Stuemky et al. is to pinch…there would not have been any apparent reason to modify the ribs to be configured to decrease a force…
	Therefore, claims 6, 8, 9, 11 and 16 are patentable over Stuemky et al.”
See Appeal Brief Page 26

The Examiner respectfully disagrees with the Appellant’s arguments because a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114.

Accordingly, Appellant’s arguments have failed to provide sufficient evidence that the intended use of the claims differentiate from the structure of Stuemky et al. Therefore, the Appellant’s arguments are unpersuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S. CHOI/Examiner, Art Unit 3679                                                                                                                                                                                                        
Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679  
                                                                                                                                                                                                      /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.